Citation Nr: 0913855	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-20 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability, and if so, whether 
service connection is warranted.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 
1964.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision, which reopened 
his claim of service connection for a low back disability and 
denied the claim on the merits, and also denied his claim of 
service connection for tinnitus.  

In September 2006, the RO reopened and denied the Veteran's 
claim of service connection for a low back disability.  
Regardless of the RO's action, the Board is required to 
address the issue of reopening to determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

The Veteran testified before the undersigned in February 
2009.  A transcript has been associated with the file.  


FINDINGS OF FACT

1. An unappealed RO rating decision, dated in July 1967, 
denied the Veteran's claim of entitlement to service 
connection for a low back disability.

2. Additional evidence received since the July 1967 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the Veteran's claim for service 
connection for a low back disability.

3. The preponderance of the evidence is against a finding 
that the Veteran's current low back disability is related to 
a disease or injury to include any treatment during service.

4.  The preponderance of the evidence is against a finding 
that any tinnitus is related to a disease or injury to 
include any acoustic trauma in service.  


CONCLUSIONS OF LAW

1.  The July 1967 rating decision, denying the claim of 
service connection for a low back disability, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

2.  New and material evidence have been submitted for the 
claim of entitlement to service connection for a low back 
disability; the claim is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3. The Veteran's low back disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  The Veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act

With respect to the Veteran's petition to reopen the claim of 
service connection for a back disability, this petition has 
been granted, as discussed below.  As such, the Board finds 
that any error related to the VCAA on that petition is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims of service 
connection for a low back disability and tinnitus.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in May 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran's Social Security Administration 
records have been associated with the file, to include 
medical records relating to his workman's compensation 
determination.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran submitted to a September 2006 VA examination to 
obtain an opinion as to whether his low back disability can 
be directly attributed to service.  The Veteran was also 
afforded medical examination to obtain an opinion as to 
whether his tinnitus can be directly attributed to service in 
October 2008.  Further examination or opinion is not needed 
on these claims because, at a minimum, there is no persuasive 
and competent evidence that the claimed conditions may be 
associated with the Veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.	New and Material Evidence

The Veteran initially raised a claim of entitlement to 
service connection for a back disability in May 1967.  The 
claim was denied by the RO in a July 1967 rating decision.  
The Veteran did not file a notice of disagreement within one 
year from the date of mailing the rating decision, and the 
underlying decision became final.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See King v. Brown, 5 Vet. App. 19, 21 
(1993); Justus v. Principi, 3 Vet. App. 510 (1992).

As provided above, the initial rating decision, issued in 
July 1967, denied the Veteran's claim of service connection 
for a back disability on the basis that there was no evidence 
of a current back disability.  As provided above, the Veteran 
thereafter filed an additional claim of service connection 
for his back disability in November 1979.  The RO notified 
the Veteran that he needed to submitted new and material 
evidence in order to reopen this claim.  The Veteran failed 
to submit such evidence and the claim was not reopened.  The 
Veteran did not take further action until May 2006, when he 
again filed a claim for a low back disability.  The RO 
reopened and denied the claim of service connection in a 
September 2006 rating decision.  

When the RO reviewed the Veteran's claim in July 1967, there 
was no substantive evidence that his low back disability was 
related to service.  The RO reviewed service treatment 
records showing that the Veteran complained of a knot on his 
back in June 1964.  However, there is no subsequent evidence 
that he complained of or was treated for low back pain.  
Further, the June 1964 separation examination is negative for 
any back disability or complaints of low back pain.  

Since the final rating decision was rendered, the Veteran has 
submitted additional evidence to include a December 1988 MRI 
report of his lumbar spine, which shows that he has 
degenerative disc disease and left lateral posterior bulging 
disc of L4-5.  Documents associated with the Social Security 
Administration disability decision relating to his low back 
disability have also been associated with the claims file.  
These documents reveal a diagnosis of and treatment for the 
Veteran's degenerative disc disease.  The Veteran also 
submitted to a September 2006 VA examination wherein he was 
diagnosed with degenerative disc disease of L4-5.  

As this evidence is both new to the record and pertains to a 
current diagnosis, it raises a reasonable possibility of 
substantiating the claim.  The Board concludes that new and 
material evidence has been submitted; the claim of service 
connection for a back disability is reopened.  See 38 C.F.R. 
§ 3.156, supra.  

III.	Service Connection

The Veteran contends that he has a back disability and 
tinnitus as a result of service.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a.	Back Disability

Post-service medical records establish that the Veteran has 
been diagnosed with degenerative disc disease at L4-5.  As 
such, the Board is satisfied that the Veteran has a current 
back disability. Hickson, supra.  

The Veteran's service treatment records show that he 
underwent proctoscopy in June 1963.  There is no indication 
that he underwent a spinal injection in conjunction with this 
procedure; however, assuming he did, there is no indication 
of any associated problems to include back problems.  About 
one year later, he did complain of a knot in his back in June 
1964.  There is no further evidence of any complaints, 
diagnosis, or treatment for back pain.  His June 1964 
separation examination provides that his back was normal and 
the Veteran did not report of any back problems at that time.  

Private medical records indicate that the Veteran submitted 
to treatment for low back pain in 1988.  These documents 
evidence that the Veteran suffered a job-related low back and 
left leg injury in January 1988.  He was treated for this low 
back pain and an MRI report dated in December 1988 that he 
suffered from degenerative disc disease.  He was thereafter 
treated for this disability.  

In September 2006, the Veteran underwent a VA examination 
where he complained of low back pain that radiated to his 
left leg.  These complaints were consistent with the 
complaints relating to his job-related, low back and left leg 
injury.  Upon examination, the examiner diagnosed the Veteran 
with degenerative disc disease at L4-5, which was consistent 
with the December 1988 MRI report.  The examiner then opined 
that the connection with military service could not be made 
without resorting to speculation.  

The Veteran contends that in June 1963 he underwent surgery 
for an unrelated disability and was given a spinal injection, 
which was administered incorrectly, weakened the discs in his 
lower back, and thereby caused his current disability.  
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d at 1336.  Lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness's 
personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 
(2007)(citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994)); see also 38 C.F.R. § 3.159(a)(2).

The Veteran is competent to report the symptoms of ongoing 
low back pain from service to the present.  However, once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Barr, 
supra; see also Layno, supra.

The Board finds that the Veteran's statements regarding 
ongoing low back pain since service are not credible.  The 
Board notes that while the Veteran now claims that his low 
back pain dates back to an in-service back injection, the 
service treatment records do not reflect any chronic back 
problems, nor did the Veteran report any such problems during 
service, to include a time after his June 1963 surgery, the 
date of the alleged incident giving rise to his low back 
disability, or at the time of his June 1964 separation 
examination.  Further, the Veteran suffered a job-related 
injury to his low back in January 1988.  The Veteran's 
complaints of low back pain are consistent with the 
complaints contained in the medical records related to this 
intervening injury.  Further still, the Veteran had not been 
diagnosed with a low back disability until after he suffered 
from his job-related injury.  The Board finds that the 
Veteran's assertions of chronic low back problems since 
service are not supported by any credible evidence and are of 
limited probative value.  Buchanan v. Nicholson, supra.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998).  The only medical opinion of record is 
the September 2006 VA examination which provides that the 
Veteran's degenerative disc disease is not related to any in-
service event or injury.  The VA opinion included a 
discussion of all relevant facts and offered a rational and 
plausible explanation for concluding that the Veteran's 
current lumbar spine disability were not related to service.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Thus, the 
Board gives much probabative weight to this VA opinion.   

The preponderance of the evidence is against a finding of 
service connection.  Accordingly, the Board concludes that 
service connection for a low back disability is not 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303. 

b.	Tinnitus

The Board concludes that the Veteran is not entitled to 
service connection for tinnitus. 

Post-service medical records indicate that the Veteran 
currently suffers from tinnitus.  The Board is satisfied that 
the Veteran has a current disability.  See Hickson, supra.  

The Veteran's service treatment records do not reflect any 
reports of complaints, diagnosis, or treatment for tinnitus.  
The medical records show that the Veteran did not submit to 
treatment for any hearing problems until 2006, nearly 42 
years following the Veteran's release from active military 
duty. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
disability for many years after service).  The medical 
evidence does not address the possibility of a causal 
relationship between the Veteran's tinnitus and in-service 
noise exposure.  

In addition to the lack of evidence establishing that 
tinnitus manifested during service or for many years 
thereafter, the medical evidence does not show that the 
Veteran has a disorder that is related to his military 
service.  During an October 2008 VA examination, the Veteran 
complained that he had suffered from tinnitus for many years.  
Upon examination, the examiner diagnosed the Veteran with 
tinnitus and opined that the Veteran's tinnitus was not 
caused by or a result of unprotected military noise exposure 
because he had normal hearing with no complaints of tinnitus 
upon separation.  

The Veteran contends that he has tinnitus based on in-service 
noise exposure.    The Board considered the Veteran's self-
reported continuity of symptomatology of tinnitus dating back 
to his service, and the fact that tinnitus is a disability 
that lends itself to lay observation.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, the Board must also 
consider that the Veteran is recalling events that occurred 
decades ago.  Additionally, his service treatment records do 
not document any complaints of hearing problems.  For this 
reason, the VA examiner opined that it was less likely than 
not that the Veteran's tinnitus was not related to service.   
His opinion is the only competent medical opinion of record 
regarding whether his tinnitus is related to service. 
 Therefore, while the Veteran's statements are within his 
competence to make, and are of some probative value, the 
Board ultimately places more probative weight on the opinion 
of the competent health care specialist, as his findings 
appear consistent with and supported by the documented in-
service clinical findings.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for tinnitus is not warranted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

The petition to reopen a claim of service connection for a 
low back disability is granted, to this extent only.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


